PER CURIAM.
In these consolidated appeals, Mark Wayne Brown appeals the district court’s order denying his request for pre-trial, trial, and sentencing transcripts. Brown claims he should receive free access to the transcripts because he plans to raise claims of prosecutorial misconduct and ineffective assistance of counsel in a habeas proceeding filed pursuant to 28 U.S.C. § 2255 (West Supp.2001). We find that Brown has not demonstrated an adequate need for the transcripts by merely providing the type of claims he plans to present in his habeas motion. See 28 U.S.C. § 753(f) (1994). Accordingly, the order of the district court is affirmed. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.